Citation Nr: 1744228	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-26 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for joint pain, to include as due to herbicide exposure.

4.  Entitlement to service connection for kidney disease, to include as due to herbicide exposure.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2017, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Veteran initially filed a claim to establish service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

The issues of entitlement to service connection for bilateral hearing loss, joint pain, kidney disease, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, he was involved in a helicopter accident during his service in the Republic of Vietnam.

2.  Affording the Veteran the benefit of the doubt, his current TBI is related to his helicopter crash during active service.


CONCLUSION OF LAW

The criteria for service connection for TBI have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the favorable disposition of the claim of entitlement to service connection for TBI, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.
II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

III.  Analysis

The Veteran contends that service connection is warranted for his TBI incurred during active duty service.  Affording the Veteran the benefit of the doubt, the Board agrees.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a January 2012 VA examination report, the Veteran was diagnosed with TBI and amnestic disorder, chronic, mild, due to TBI.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id., 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  In the January 2012 VA examination report, the Veteran noted that he served as a crew chief for a helicopter in Vietnam.  He reported that he was in a helicopter with five other people.  The helicopter was unable to fully take off because there was too much weight.  As the helicopter fell to the ground, the Veteran reported that he hit his head and lost consciousness for approximately 30 minutes.  He noted that he received no formal treatment.  

The Board notes that the Veteran's service treatment and military records do not note the helicopter crash.  However, the January 2012 VA examiner found that the Veteran's explanation for his TBI to be credible.  Additionally, during a December 2012 VA examination for PTSD, the examiner noted that the Veteran was a "reliable historian."  As such, the second element for service connection is met.

The Veteran satisfies the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disabilities.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the January 2012 VA examination report, the examiner noted that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that in the examiner's professional opinion, the Veteran developed amnestic disorder due to TBI, chronic, mild, directly as a result of the helicopter crash in which he was involved in 1968, in Vietnam.  The examiner noted that the Veteran lost consciousness for approximately 30 minutes to one hour.  The Veteran indicated that he experienced memory related problems directly as a result of the hit to his head.

The Board finds this positive nexus opinion to be of substantial probative value and factually accurate, fully articulated, and also containing sound reasoning.  The VA examiner's opinion was fully explained and based on a sound rationale.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Additionally, the Board finds the assertions and testimony by the Veteran, of continued TBI symptoms since active service, to be competent and credible evidence of continuing symptoms since active service.  The Veteran is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  The Board notes that lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Based on the above analysis, the Board finds the January 2012 VA examination report, which found a positive nexus between the Veteran's active service and his current TBI, to be of highly probative weight.  Combined with the competent and credible lay statements from the Veteran, the Board finds that it is at least as likely as not that the Veteran's current TBI is etiologically related to active service.


ORDER

Entitlement to service connection for TBI is granted.


REMAND

Concerning the claim for entitlement to service connection for bilateral hearing loss, the Board notes that in the December 2011 VA examination report, the examiner noted that the Veteran's military occupational specialty (MOS) was as an aircraft maintenance crewman, and that this carried a high probability of noise exposure.  Additionally, the examiner reported that the Veteran had a shift in his hearing, but the degree was not considered hearing loss for VA purposes.  The Board notes that the U.S. Court of Appeals for Veterans Claims has stated that the proper inquiry in hearing loss cases is "whether or not any current hearing disability can be related to in-service noise exposure, not whether hearing loss was demonstrated in service."  See Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  Additionally, the Board notes that the absence of documented hearing loss or tinnitus while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The VA examiner opined that the Veteran's hearing loss was not likely caused by or a result of an event in military service.  The examiner found that the Veteran's hearing loss was due to Meniere's disease.  However, the VA examiner never opined as to the etiology of the Veteran's Meniere's disease.  A new VA examination is necessary to determine if the Veteran's Meniere's disease was caused by or a result of his active service, to include exposure to acoustic trauma.   

Concerning the claims for entitlement to service connection for joint pain and kidney disease, to include as due to herbicide exposure, the Board notes that the Veteran has never had VA examinations to determine the etiology of these conditions.  In his March 2017 hearing, the Veteran testified that he was exposed to herbicide agents while in the Republic of Vietnam.  A VA examination is necessary to determine what if any joint pain and kidney disease the Veteran is diagnosed with, and whether they are etiologically related to active service, to include exposure to herbicide agents.

Concerning the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in a December 2011 VA examination report, the examiner found that the Veteran was a reliable historian, and that the Veteran's stressor event of being on a helicopter mission with two passengers being shot met the criterion for PTSD.  The examiner nevertheless found that the Veteran did not meet the criteria of a diagnosis for PTSD because the Veteran did not have enough symptoms to constitute a valid diagnosis.  However, the Board notes that in a February 2017 private evaluation, the Veteran was diagnosed with PTSD.  A new VA examination is necessary to determine what, if any, psychiatric condition the Veteran is diagnosed with, to include, PTSD, and whether any diagnosed condition is etiologically related to active service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his bilateral hearing loss, joint pain, kidney disease, and acquired psychiatric disorder.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2. After the completion of the foregoing, schedule the Veteran for a VA audiological examination.  The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

The examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.  

The examiner is asked to determine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's Meniere's disease and hearing loss are etiologically related to active service, to include the conceded acoustic trauma he experienced during active service.  

The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.

3. Schedule the Veteran for an appropriate VA examination to determine what, if any, joint condition he is currently diagnosed with.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.  

Based upon the claims file review and the examination findings, the examiner is asked to address whether any diagnosis involving one or multiple joints (e.g., rheumatoid arthritis) is at least as likely as not (a 50 percent probability or greater) etiologically related to active service, to include exposure to herbicide agents.  In reaching an opinion, the examiner is specifically asked to consider the Veteran's March 2017 testimony.

4. Schedule the Veteran for an appropriate examination to determine what, if any, kidney disease he is diagnosed with.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.  

Based upon the claims file review and the examination findings, the examiner is asked to address whether any diagnosed kidney disease is at least as likely as not (a 50 percent probability or greater) etiologically related to active service, to include exposure to herbicide agents.  In reaching an opinion, the examiner is specifically asked to consider the Veteran's March 2017 testimony.

5. Schedule the Veteran for a VA mental disorders examination, to be performed by a licensed psychiatrist or psychologist, to determine the existence and etiology of any psychiatric disorder found to be present, to include PTSD.  The claims folder, including a copy of this remand, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  

The examiner is requested to provide an opinion regarding the following:

a. If PTSD is diagnosed, whether it is at least as likely as not (a 50 percent probability or greater) a result of the Veteran's active service in Vietnam, to include his two stated stressor events.  In reaching an opinion, the examiner is asked to consider the February 2017 private psychological evaluation that diagnosed the Veteran with PTSD.

b. For any other psychiatric disorder that is diagnosed, is it at least as likely as not (a 50 percent probability or greater) that such disorder is etiologically related to the Veteran's active duty service?

c. While the Board acknowledges that the DSM-V represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric condition must also be considered using the DSM-IV criteria.

6. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


